                         Case 2:20-cv-01721-RFB-VCF Document 22 Filed 10/30/20 Page 1 of 3




                     1   Lisa A. McClane, NV SBN 10139
                         Lynne K. McChrystal, NV SBN 14739
                     2   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     3   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     4   Fax: (702) 921-2461
                         Email: lisa.mcclane@jacksonlewis.com
                     5   Email: lynne.mcchrystal@jacksonlewis.com

                     6   Kurt K. Harris, Esq.
                         Nevada Bar No. 5354
                     7   4730 S. Fort Apache Rd., Suite 300
                         Las Vegas, Nevada 89147
                     8   Tel: (702) 252.3838
                         Fax: (702) 852.0337
                     9   Email: kharris@702law.com

                10       Attorneys for Plaintiff and Countersefendant
                         NEVADA CORPORATE HEADQUARTERS
                11
                12                                   UNITED STATES DISTRICT COURT

                13                                          DISTRICT OF NEVADA

                14       NEVADA CORPORATE HEADQUARTERS,
                         A Nevada Corporation                           Case No.: 20-CV-01721-RFB-VCF
                15
                                       Plaintiff,                       STIPULATED REQUEST & PROPOSED
                16                                                      ORDER TO RESCHEDULE EARLY
                                vs.                                     NEUTRAL EVALUATION SESSION
                17
                         JANETTE M. HILL; JOHN DOE;
                18                                                      (FIRST REQUEST)
                         ATTORNEY DOE; and DOES I through X and
                         ROE Corporations or Business Entities I        (Before Magistrate Nancy J. Koppe)
                19       through X, inclusive,
                20
                                       Defendants.
                21
                22       JANETTE M. HILL, individually,

                23                     Counterclaimant,

                24              vs.

                25       NEVADA CORPORATE HEADQUARTERS,
                         A Nevada Corporation, JASON WILLIAMS,
                26       individually, ALFONSO VALLE, individually,

                27                     Counter-Defendant.

                28

Jackson Lewis P.C.
    Las Vegas
                         Case 2:20-cv-01721-RFB-VCF Document 22 Filed 10/30/20 Page 2 of 3




                     1          Plaintiff/Counter-Defendant NEVADA CORPORATE HEADQUARTERS s (hereinafter
                     2   “Plaintiff” or “Counter-Defendant”) by and through its counsel, Jackson Lewis P.C., and
                     3   Defendant/Counterclaimant JANETTE HILL (hereinafter “Defendant” or “Counterclaimant”) by
                     4   and through her counsel, Lagomarsino Law, and Counter-Defendant ALFONSO VALLE
                     5   (hereinafter “Counter-Defendant”) by and through his counsel of record, Gordon Rees Scully
                     6   Mansukhani, LLP, hereby submit this stipulated request to reschedule the Early Neutral
                     7   Evaluation currently scheduled for November 9, 2020.
                     8          Plaintiff’s counsel recently had a death in the family and Defendant’s counsel has been out
                     9   of the office for medical reasons. In addition, Plaintiff’s Answer to the Counterclaim was filed
                10       October 29, 2020. The parties’ initial 26(f) discovery conference is scheduled on November 4,
                11       2020, just five days before the ENE. The parties have not yet exchanged initial disclosures. For
                12       these reasons, the parties request that the ENE be rescheduled to a later date to ensure that all
                13       parties have an opportunity to exchange disclosures and thoroughly evaluate the claims and
                14       defenses so that they can effectively prepare for and participate in a meaningful evaluation
                15       session.
                16       ///
                17       ///
                18       ///
                19       ///
                20       ///
                21       ///
                22       ///
                23       ///
                24       ///
                25       ///
                26       ///
                27       ///
                28

Jackson Lewis P.C.
                                                                         1
    Las Vegas
                         Case 2:20-cv-01721-RFB-VCF Document 22 Filed 10/30/20 Page 3 of 3




                     1          This stipulation and order is sought in good faith and not for the purpose of delay. This is

                     2   the first request to continue the Early Neutral Evaluation Conference.

                     3          Dated this 30th day of October, 2020.

                     4   LAGOMARSINO LAW                                      JACKSON LEWIS P.C.

                     5    /s/ Andre M. Lagomarsino                            /s/ Lisa A. McClane
                         ANDRE M. LAGOMARSINO, ESQ.                           Lisa A. McClane, State Bar No. 10139
                     6                                                        Lynne K. McChrystal, State Bar No. 14739
                         Nevada Bar No. 6711
                                                                              JACKSON LEWIS P.C.
                     7   3005 W. Horizon Ridge Pkwy., #241                    300 S. Fourth Street, Suite 900
                         Henderson, Nevada 89052                              Las Vegas, Nevada 89101
                     8
                         Attorney for Defendant/Counterclaimant               Attorney for Plaintiff/Counter-Defendant
                     9
                10       GORDON REES SCULLY MANSUKHANI,
                         LLP
                11
                          /s/ Robert S. Larsen
                12       ROBERT S. LARSEN, ESQ.,
                13       Nevada Bar No. 7785
                         DIONE C. WRENN ESQ.
                14       Nevada Bar No. 13285
                         300 South Fourth Street, Suite 1550
                15       Las Vegas, Nevada 89101
                16       Attorneys for Counter-Defendant
                17       Alfonso Valle

                18
                                                                        ORDER
                19
                                IT IS HEREBY ORDERED that the Early Neutral Evaluation Conference scheduled on
                20                                                         December 7
                         November 9, 2020 at 9:30 AM, is rescheduled to ____________________, 2020 at 9:30 AM.
                21
                         Confidential written statements shall be submitted to chambers no later than November 30,
                22
                         2020. All other requirements
                         ____________________,  2020. set forth in the order at Docket No. 5 remain in place.
                23
                24
                                                                                U.S. Magistrate Judge
                25
                26
                27                                                              4839-2761-9792, v. 1

                28

Jackson Lewis P.C.
                                                                          2
    Las Vegas
